                        Case 21-14265-mkn                            Doc 17          Entered 09/21/21 13:48:17                 Page 1 of 15




 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                                     X   Check if this is an
                                                                                                                                         amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on             9/21/2021                            X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Jason Hales
                                                                         Printed name

                                                                         Secretary
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 21-14265-mkn                                   Doc 17                 Entered 09/21/21 13:48:17                                          Page 2 of 15

 Fill in this information to identify the case:

 Debtor name            Strong Man Services, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               21-14265-mkn
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,993,559.42

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,993,559.42


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           280,799.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,270,024.11


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,550,824.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17   Entered 09/21/21 13:48:17                Page 3 of 15

 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase Bank                                                Checking                      3832                                         $24.14




           3.2.     Chase Bank                                                Checking                      6189                                             $0.00




           3.3.     Nevada State Bank                                         Checking                      6189                                       $219.00




           3.4.     Nevada State Bank                                         Checking                      8298                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $243.14
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 17   Entered 09/21/21 13:48:17                       Page 4 of 15

 Debtor           Strong Man Services, Inc.                                                        Case number (If known) 21-14265-mkn
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit with Harsch Investment Properties (landlord for real proeprty lease)                                                   $3,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                    $3,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,102,911.56     -                                   0.00 = ....                 $1,102,911.56
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                               211,929.72    -                                  0.00 =....                     $211,929.72
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $1,314,841.28
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used      Current value of
                                                      physical inventory          debtor's interest         for current value          debtor's interest
                                                                                  (Where available)

 19.       Raw materials
           Misc. gang boxes, grills,
           duct work, exhaust fans,
           and copper fittings. See
           Exhibit A/B                                                                           $0.00                                           $22,700.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17      Entered 09/21/21 13:48:17            Page 5 of 15

 Debtor         Strong Man Services, Inc.                                                         Case number (If known) 21-14265-mkn
                Name

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $22,700.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of     Valuation method used    Current value of
                                                                                  debtor's interest     for current value        debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           9 Desks; 10 file cabinets; 15 office chairs; and
           misc. art work. See Exhibit A/B                                                      $0.00                                        $4,375.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           7 Computers; 1 laptop; 7 phones; 28 cell phones
           and tablet. See Exhibit A/B                                                          $0.00                                        $5,150.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $9,525.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17   Entered 09/21/21 13:48:17           Page 6 of 15

 Debtor         Strong Man Services, Inc.                                                     Case number (If known) 21-14265-mkn
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Ford F150 VIN:
                     1FTMF1C8XHKC25338                                                      $0.00    Comparable sale                   $21,000.00


           47.2.     2019 Ford Ranger; VIN
                     1FTER1EHOKLB22455                                                      $0.00    Comparable sale                   $31,000.00


           47.3.     2017 Ford Transit Connect Cargo Van; VIN
                     NM0LS7F7XH1325178                                                      $0.00    Comparable sale                   $20,000.00


           47.4.     2018 Ford F150; VIN
                     1FTMF1CB4JKC03711                                                      $0.00    Comparable sale                   $21,000.00


           47.5.     2016 Ford Tranport Cargo Van; VIN
                     NM0LE6F74G1235217                                                      $0.00    Comparable sale                   $14,000.00


           47.6.     2017 Ford F150; VIN
                     1FTEX1RGOHFA34424                                                      $0.00    Comparable sale                   $44,000.00


           47.7.     2019 Ford F150; VIN
                     1FTEW1E48KKC03957                                                      $0.00    Comparable sale                   $42,000.00


           47.8.     2019 Ford Transit Connect; VIN
                     NM0LS7E24K1417965                                                      $0.00    Comparable sale                   $21,000.00


           47.9.     2018 Chevy Suburban; VIN
                     1GNSCGKC5JR292183                                                      $0.00    Comparable sale                   $40,000.00


           47.10 2018 Ford Transit Van; VIN
           .     1FTYE1CMXJKB55007                                                          $0.00    Comparable sale                   $26,000.00


           47.11 1-14 ft. box trailer- $4,500; 1 hydraulic
           .     trailer - $12,500                                                          $0.00                                      $17,000.00


           47.12 2019 Ford F250; VIN
           .     1FT7W2BTXKED28838                                                          $0.00    Comparable sale                   $73,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17   Entered 09/21/21 13:48:17           Page 7 of 15

 Debtor         Strong Man Services, Inc.                                                     Case number (If known) 21-14265-mkn
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            1 Fork lift-$7,500; and 2 scissor lifts $7,000                                  $0.00                                       $14,500.00


            Misc. tools; residential package units; roof top
            units and curbs; boiler with pump and expansion
            tanks; misc. units, and mini splits                                             $0.00                                     $168,750.00




 51.        Total of Part 8.                                                                                                        $553,250.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.smsmechanical.com                                                           $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17   Entered 09/21/21 13:48:17          Page 8 of 15

 Debtor         Strong Man Services, Inc.                                                    Case number (If known) 21-14265-mkn
                Name

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Litigation claims to collect on accounts receivables as listed
            herein                                                                                                                       Unknown
            Nature of claim
            Amount requested                                              $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Claims against recovery fund of SMART Local 88 SMW of
            So. Nevada Trust Funds (estimated for lost work to
            non-union contracts)                                                                                                      $60,000.00


            Insurance claim for stolen truck (recovered but stripped;
            assumed total loss); Claim No. NVBA-xxxx1042                                                                                 Unknown


            Surety Bond with Merchants Bonding Company; NV
            xxx5336                                                                                                                   $30,000.00




 78.        Total of Part 11.                                                                                                       $90,000.00
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 17   Entered 09/21/21 13:48:17          Page 9 of 15

 Debtor         Strong Man Services, Inc.                                                    Case number (If known) 21-14265-mkn
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                         Case 21-14265-mkn                             Doc 17             Entered 09/21/21 13:48:17                           Page 10 of 15

 Debtor          Strong Man Services, Inc.                                                                           Case number (If known) 21-14265-mkn
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $243.14

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $3,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,314,841.28

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $22,700.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $9,525.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $553,250.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $90,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,993,559.42            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,993,559.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 17       Entered 09/21/21 13:48:17                  Page 11 of 15

 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)             21-14265-mkn
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ally                                           Describe debtor's property that is subject to a lien                   $47,964.05                $73,000.00
       Creditor's Name                                2019 Ford F250; VIN 1FT7W2BTXKED28838
       Attn: Bankruptcy
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2543
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ally                                           Describe debtor's property that is subject to a lien                   $39,648.00                $42,000.00
       Creditor's Name                                2019 Ford F150; VIN 1FTEW1E48KKC03957
       Attn: Bankruptcy
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/20/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9608


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 17       Entered 09/21/21 13:48:17                    Page 12 of 15

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)     21-14265-mkn
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Ally                                           Describe debtor's property that is subject to a lien                     $13,915.88       $21,000.00
       Creditor's Name                                2019 Ford Transit Connect; VIN
       Attn: Bankruptcy                               NM0LS7E24K1417965
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/17/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2610
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ally                                           Describe debtor's property that is subject to a lien                     $42,171.47       $40,000.00
       Creditor's Name                                2018 Chevy Suburban; VIN
       Attn: Bankruptcy                               1GNSCGKC5JR292183
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/12/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5088
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Ally                                           Describe debtor's property that is subject to a lien                     $29,013.99       $26,000.00
       Creditor's Name                                2018 Ford Transit Van; VIN
       Attn: Bankruptcy                               1FTYE1CMXJKB55007
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 17       Entered 09/21/21 13:48:17                    Page 13 of 15

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)     21-14265-mkn
              Name

       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/20/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3220
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                      $7,244.64       $21,000.00
       Creditor's Name                                2017 Ford F150 VIN: 1FTMF1C8XHKC25338
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0788
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Ford Credit                                    Describe debtor's property that is subject to a lien                     $19,889.53       $31,000.00
       Creditor's Name                                2019 Ford Ranger; VIN 1FTER1EHOKLB22455
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9493
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 17       Entered 09/21/21 13:48:17                    Page 14 of 15

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)    21-14265-mkn
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Ford Credit                                    Describe debtor's property that is subject to a lien                     $8,689.86       $20,000.00
       Creditor's Name                                2017 Ford Transit Connect Cargo Van; VIN
       National Bankruptcy Service                    NM0LS7F7XH1325178
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agrement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3455
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Ford Credit                                    Describe debtor's property that is subject to a lien                     $8,423.19       $21,000.00
       Creditor's Name                                2018 Ford F150; VIN 1FTMF1CB4JKC03711
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3479
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Ford Credit                                    Describe debtor's property that is subject to a lien                     $6,720.80       $14,000.00
       Creditor's Name                                2016 Ford Tranport Cargo Van; VIN
       National Bankruptcy Service                    NM0LE6F74G1235217
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 17       Entered 09/21/21 13:48:17                     Page 15 of 15

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)      21-14265-mkn
              Name

                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9983
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 1      Ford Credit                                   Describe debtor's property that is subject to a lien                      $57,118.53          $44,000.00
        Creditor's Name                               2017 Ford F150; VIN 1FTEX1RGOHFA34424
        National Bankruptcy Service
        Center
        P.O. Box 62180
        Colorado Springs, CO 80962
        Creditor's mailing address                    Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7145
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $280,799.94

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
